 574DECISIONSOF NATIONALLABOR RELATIONS BOARDYoungstown Hospital Association,South Unit andService Employees International Union,Local 627,AFL-CIO. Case 8-CA-9067January 26, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOspondent. The issues raised by the pleadings relate towhether or not the Respondent violated Section 8(a)(1) and(3) of the National Labor Relations Act by inand threatening its employees because of their union activ-ities,and by discharging and otherwise discriminatingagainst Richard J. Dunlap because of his activities andassistance to the Union.Upon the entire record in this proceeding, having ob-served the testimony and demeanor of the witnesses, andhaving duly considered the briefs submitted by the GeneralCounsel and the Respondent, I hereby make the following:On October 10, 1975, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of-Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National` LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Youngstown HospitalAssociation, South Unit, Youngstown, Ohio, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended'Order.iThe Respondent has excepted to certain credibilityfindingsmade by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc,91NLRB 544 (1950), enfd 188 F.2d 362 (C A 3, 1951) We have carefullyexamined the record and find nobasisfor reversing his findings.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE: Administrative Law Judge:This case came on to be heard before me on August 26,1975, at Youngstown, Ohio, upon a complaint' issued bytheGeneral Counsel of the National Labor RelationsBoard and an answer filed by Youngstown Hospital Asso-ciation, South Unit, hereinafter sometimes called the Re-1The complaint in this case was issued on June 13, 1975, upon a chargefiled on Apnl 3, 1975, and duly served on the Respondent on April 8, 1975FINDINGS OF FACT AND CONCLUSIONSI.COMMERCE, JURISDICTION, AND LABOR ORGANIZATIONAs amended at the hearing, the complaint alleges, theanswer admits, and I find that (1) the Respondent operatesa nonprofit hospital at Youngstown, Ohio; (2) its gross rev-enues and purchases of supplies in interstate commerce aresufficient to satisfy the standards for the assertion of juris-diction; and (3) the Respondent is an employer within themeaning of Section 2(2) of the Act and engaged in com-merce within the meaning of Section 2(6) and (7) of theAct. The complaint also alleges, the answer admits, and Ifind that Service Employees ' International Union, Local627, AFL-CIO, herein called the Union, is a labor organi-zation within the meaning of Section 2(5) of the Act.The sequence of events in this case is short and concise,there is little contest concerning the facts, and the resolu-tion turns largely on the Respondent's motives for its actsand course of conduct. At times material here the Unionwas attempting to organize the Respondent's office clericalemployees and certain others in technical classifications.On September 19, 1974,2 Dunlap attended a union meetingat the home of employee Mary Ann Fox and obtainedauthorization cards which he subsequently distributed toother employees in the office clerical staff. Late in Octoberthe Respondent's accounts manager, Richard D. Stoy, wasinformed by his assistant, Vince Traino, that Dunlap waspassing out union cards. On October-23 and 24, Stoy calledall of the employees in the business and credit offices, to-talling approximately 24 individuals, into an office and in-terrogated them as to whether they had been approachedabout signing a card for the Union. Stoy kept notes of theinterrogations, which were subsequently typed and turnedover to Bernard F. Hunt, the Respondent's director of fis-cal affairs and assistant treasurer. On October 25, Dunlapwas called to a meeting with Stoy and Hunt. Hunt statedthat it had come to his attention that Dunlap was passingout union cards and encouraging employees to sign them.Hunt asked if Dunlap was passing out cards during work-ing hours, and in response to Dunlap's negative reply,Hunt threatened to fire him if he was using Hospital timefor this purpose. Hunt then gave Dunlap a lecture on thedisadvantages of unionism, and told Dunlap that not aword of the meeting was to be repeated outside the office.On October 29, Stoy called Dunlap at his home and toldhim that he need not report to work that night because2All dates hereinafter are in 1974, unless specified to the contrary.222 NLRB No. 93 YOUNGSTOWN HOSPITAL ASSOCIATION575there had been a cutback. Stay further informed Dunlapthat he might possibly be recalled to work in January orFebruary, 1975.' Following this telephone conversation,Dunlap called the Union's business representative, Ken-neth E. Lewis, and informed him of the meeting with Hunton October 25, and Stay's notice of Dunlap's termination.On November 4, the Union filed the first of a series ofunfair labor practice -charges.The foregoing findings are based on a composite of thetestimony of the General Counsel's and the Respondent'switnesses. To the extent of variations in the versions ofevents and circumstances presented, I have credited theGeneral Counsel's witnesses. Except to the extent their tes-timony is corroborated by other witnesses or documentaryevidence, I have discredited the Respondent's witnesses be-cause of-their demeanor and the inconsistencies and con-tradictions of their testimony. In addition to these reasons,Ihave found the Respondent's witnesses unreliable be-cause of their supposed inability to recall even the mostrudimentary aspects of the Respondent's operations, in-cluding dates of crucial events and the existence or nonex-istence of any employment rule prohibiting employeesfrom discussing nonwork matters during working hours.Dunlap was first employed by the Respondent February1972, as a telephone collector on the evening shift with aninitialschedule of 28 -hours per week. In July 1973,Dunlap's hours were increased to 30-1/2 per week, and hecontinued on this schedule until his termination on Octo-ber 29. Dunlap was told at the time of his hire that it wasthe Respondent's policy to transfer night collectors to theday shift when vacancies occurred, and for a 13-week peri-od in 1973 Dunlap was assigned on-a full-time basis on theday shift as a replacement for an employee on maternityleave. The record also reflects that on August 7, 1973, Stayrecommended Dunlap for a pay increase, with the support-ing comment, "Mr. Dunlap is doing a fine job and is anasset to the Credit Department."In the regular course of his duties as a collector, Dunlapwas responsible for the collection of outpatient accounts inthe alphabetized series A through I. He called outpatientsto request payment of their accounts, requested social se-curity and insurance information, typed and mailed state-ments and forms,- and traced outpatients who had moved.Dunlap spent, the majority of his time on outpatient ac-counts, but also processed inpatient accounts not reachedby the day collectors, and answered all incoming telephonecalls to the credit office.As found above, Dunlap called the Union on October 29and =informed Lewis of his termination and his previousmeeting with Hunt and Stay on October 25. Lewis calledEsson, the Respondent's executive director, and threatenedto file a charge with the Board unless Dunlap was reinstat-ed. Esson claimed to have no knowledge of Dunlap's dis-charge, but on the following day, Stay called Dunlap andrequested him to come to the office at the North Side unitat 11 a.m. the next day to see what could be worked out.After Stay's call, Dunlap reported the conversation to Lew-is and requested that Lewis accompany him the next day.Lewis called Stay, but Stay refused the request that Lewisbe present at the meeting.Dunlap met on the following day with Esson, Hunt, andStay. Esson explained that he was not aware that Dunlaphad been called in concerning his union activities and wasnot aware of his discharge. Stay stated that there was avacancy in the credit office, because of the discharge ofday collector Karen White on October 28, and then pre-sented from Dunlap's personnelfileareprimand datedNovember 16, 1973. Dunlap acknowledged that he hadsigned the reprimand because he had failedto call in on aday when he did not report for duty. This was followed bysome generalconversation, after which DunlapinformedEsson that he was not satisfied with the explanation that hehad been laid off and intended to go to theunion hall. -On November 8, Dunlap received another call fromStay, who instructed him to report to work at 4:30 on No-vember 11. Dunlap complied and returned to work on aschedule of 13-1/2 hours per week. Shortly after his returnto work Dunlap noticed that the Karen White vacancy hadbeen posted, and he asked his supervisor, Vince Traino, toput his name down for the job. At Stay's instruction, Dun-lap filled out an application, and he was interviewed byStay on November 18. During the course of the interviewStay told Dunlap that he was too loud on the telephoneand too slow on some accounts. On November 27, the Re-spondent filled the Karen White vacancy fora full-timeday collector with a new employee, Cathy Carrocce.On April 4, 1975, the Respondent posted another vacan-cy in the credit office, as a result of the departure of em-ployee Noreen Kiska, a collector on the day shift. Dunlapapplied for the position and was interviewed by Stay. Ac-cording to the testimony of Traino, Stay told Dunlap thathe was too loud and did not get along well with employeesduring his previous temporaryassignmenton the day shift.As of the date of the hearing in this matter, the Kiskavacancy had not been filled.As concerns the allegations of interrogation,it is theRespondent's contention that the interviews of the employ-eeswere privileged because of reports that Dunlap andMary Ann Fox were soliciting on hospital time. Trainotestified that'in mid-October he had complaints from em-ployees, not further identified in the record, that Dunlapand Fox had solicited them to sign cards on working timeand were "bugging" employees to join the Union. There isno room for doubt on this record that the Respondent'sagents were fully aware of the participation of Dunlap andFox in the organizing campaign, but I reject theRespondent's hearing evidence that complaints from otheremployees about the use of hospital time triggered the in-terrogations. Stay was questioned extensively on the inter-rogations, and from his answers and the noteshe main-tained of the interviews it is obvious that thematter ofwhether employees had been solicited on workingtime wasnot inissue.In mostinstancesthe press of Stay's questionswas whether or not the employee had been contactedabout the Union, and in the event of an affirmative replythe employee was asked to identify the person who hadmade the contact. In addition, none of the employees wereappraised of the alleged reason for the interrogation, andnone were advised that reprisals would not be visited uponthem because of their answers.I similarly reject the Respondent's contention that Dun-lap was not threatened by Hunt atthe meetingon October 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD25. Dunlap admitted that he passed out union cards at thetime of the 4:30 p.m. shift change, and also admitted thathis activities took place within 2 to-3 minutes while theday-shift employees were still on the clock. In spite of theadmission, I reject the Respondent's argument that Dunlapwas simply warned against using hospital time for unionactivities.Although the Respondent appears to contendthat it maintains a rule prohibiting employees from usingworktime for any nonwork related purpose, the record isdevoid of any evidence to support the contention. If theRespondent had such a rule, it accomplished a remarkablyeffective effort to keep it secret and from the knowledge ofboth its managers and employees. There is a plentitude ofevidence in the record that employees used hospital timefor a variety of personal reasons, including minor commer-cial enterprises, and did so in a fashion which could notescape the attention of its agents. The record also clearlyestablishes that while Dunlap was threatened about viola-tion of the alleged rule, Mary Ann Fox was ignored, eventhough the Respondent contends the interrogations wereequally prompted by her solicitation on hospital time. Thethreat to Dunlap was a threat to discharge because of hisunion activities, not a warning of abuse of a nonexistentrule.The Respondent's defense to the termination of Dunlap,and his subsequent reduction in hours after recall, is predi-cated on an alleged change in its method of collecting un-paid accounts. According to the testimony of Traino andHunt, the Respondent decided, at some vague time be-tween August and October, to purge its accounts. This ef-fort had been periodically undertaken in the past, but Re-spondent contends that in 1974 it was started earlier in theyear to permit better adjustment of accounts in preparationfor year-end financial reporting. The effect of the purgewas to transfer some unpaid accounts to collection agen-cies and to cancel others, particularly small unpaid welfareaccounts. The result, as argued by the Respondent, was toreduce the work available to Dunlap, and since Dunlapwas a part-time employee on the evening shift, he was se-lected for termination. As to Dunlap's recall, which therecord reflects transpired within a week of the filing of anunfair labor practice charge, the Respondent sought toprove that some accounts were overlooked in the purge,and some work became available for Dunlap on outpatientaccounts.I reject the Respondent's defense as a device fabricatedof whole cloth, but with gaps in the seams. According tothe Respondent's evidence the purge was extensive, cancel-ling out a large percentage of unpaid outpatient accounts,and some inpatient accounts. The Respondent employs atotal of 117 employees in fiscal services, and approximately12 are involved in collections. Dunlap, whose regularly as-signed duties were devoted to outpatient accounts in thealphabetized series A through I, was the sole employee ter-minated and reduced in hours of work because of thepurge. On the day preceeding Dunlap's termination, theRespondent discharged Karen White, and that adequatework was available for Dunlap is clearly evinced by thehire of employee Carrocce as a full-time day collector. TheRespondent posted a further vacancy for a full-time daycollector in April 1975, but Dunlap continued to work on aschedule of 13-1/2 hours per week. Although the Respon-dent contends that Dunlap was not qualified to work oninpatient accounts on the day shift, for reasons related be-low, I find that the contention is devoid of supportingproof. Finally, the record discloses that both before andafterDunlap's recall on November 11, work he normallyperformed was transferred to employees on the day shift,including an employee who was not classifiedas a collec-tor.In addition to the allegation that Dunlap was discrimi-nated against by his termination and reduction in hoursafter recall, the complaint alleges that the Respondent vio-lated Section 8(a)(3) by failing to offer him available full-time employment. There is adequate proof to support theallegation.I find on the credited testimony of Dunlap, that it is theRespondent's policy to transfer part-time night collectorsto full-time day collectors when vacancies occur, and Dun-lap was informed of this policy at the time of initial hire.After the date of Dunlap's termination on October 29, theRespondent had three vacancies for full-time employees onthe day shift, two collectors and a so-calledsocialworker.Dunlap specifically applied for both jobs, but was givenreal consideration for none.The Respondent argues that the day collectors are pri-marily involved with inpatient accounts, and Dunlap wasnot qualified for this work. Like its other defenses, theproof does not support the argument. The day-shift em-ployees are also responsible for outpatient accounts, Jthrough Z. Moreover, Dunlap had worked for 13 weeks onthe day shift, processing inpatient as well as outpatient ac-counts, and on the credited evidence in this record I findthat his performance was satisfactory.The Respondent'switnessestestified thatDunlap wasnot selected to fill either of the vacancies for a full-timecollector because he was too loud on the telephone, tooslow in collecting accounts, and unable to get along withother employees during his temporary assignment on theday shift. Dunlap admitted that he received a reprimand inNovember 1973, and also admitted that on the occasion ofthe reprimand Stoy, without identifying the source of anycomplaint, told him that he was too loud on the telephone.Traino was the principle witness concerning Dunlap's al-leged inadequacies and adverse personal attributes. Trainotestified that Dunlap had not performed the job well whiletemporarily assigned to the day shift, and that he spent toomuch time on his accounts. He also testified that otheremployees, whom he did not identify, complained Dunlapspent too much time on his accounts and could not getalong with the other employees. Traino also admitted,however, that he could recall no specific instance when hespoke to Dunlap about his alleged incompetence or otherwork-related defects. In the light of this record evidence, Ifind, as I did in the instance of the alleged no-solicitationrule, that Dunlap's supposed inadequaciesas anemployeewere deeply buried in the Respondent's corporate con-science, and disentombed only when need required a con-venient pretext.In summary, I find and conclude that the Respondentinterrogated its employees, including Dunlap, in violationof Section 8(a)(1) of the Act, and that its threat to dis- YOUNGSTOWN HOSPITAL ASSOCIATION577charge Dunlap because of his union activities also violatedSection 8(a)(1). I further find and conclude that by termi-nating Dunlap on October 29, reducing his hours of em-ployment upon his recall on November 11, and by refusingto employ Dunlap as a full-time collector on the day shift,the Respondent violated Section 8(a)(3) of the Act.II.THE REMEDYHaving found that the Respondent violated Section8(a)(1) and (3) of the National Labor Relations Act, I shallrecommend that it cease and desist therefrom, and takecertain affirmative action to remedy the unfair labor prac-tices and effectuate the policies of the Act. I have foundand concluded above that the Respondent unlawfully dis-criminated against Richard J. Dunlap by discharging himon October 29, 1974, reducing his hours upon recall toemployment on November 11, 1974, and denying him em-ployment as a full-time collector on the day shift. Accord-ingly, by way of affirmative relief, I shall recommend thatthe Respondent offer immediate employment to Dunlap inthe classification of a full-time collector on the day shift,discharging if necessary any employee hired on or afterNovember 27, 1974, with all seniority rights and privilegesDunlap would have enjoyed in the absence of discrimina-tion, or, if that job no longer exists, to a substantiallyequivalent position. I shall further recommend that the Re-spondent make Richard J. Dunlap whole for any loss ofearnings he may have suffered by reason of his dischargeon October 29, 1974, the reduction in his hours of work onand after November 11, 1974, and the Respondent's refusalto employ him as a full-time collector on and after Novem-ber 27, 1974, by payment to him of the sum of money hewould have earned from the dates of the three acts of dis-crimination, less net earnings, if any, during each period.Backpay and interest shall be computed in the manner pre-scribed in F.W.Woolworth Company,90NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962).In view of the nature of the Respondent's unfair laborpractices as found herein, I shall also recommend that theRespondent cease and desist from infringing in any othermanner on the rights of its employees guaranteed by Sec-tion 7 of the Act.Upon the foregoing findings of fact and conclusions,and upon the entire record in this case, I hereby make thefollowing:CONCLUSIONS OF LAW1.The Respondent, Youngstown Hospital Association,South Unit, is an employer within the meaning of Section2(2) of the Act, and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union, Service Employees International Union,Local 627, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By interrogating and threatening its employees con-cerning their union activities, the Respondent has violatedSection 8(a)(1) of the Act; and by discharging, reducing thehours of employment, and refusing to hire Richard J. Dun-lap, the Respondent has violated Section 8(a)(3) and (1)_ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDERSThe Respondent, Youngstown Hospital Association,SouthUnit,Youngstown,Ohio, its officers,agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Interrogating or threatening its employees becauseof their union activities or contacts.(b)Discharging, reducing the hours of employment, orrefusing to hire employees for available positions becauseof their union activities,sympathies,or interests.(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the rights guaran-teed them by Section 7 of the NationalLaborRelationsAct.2.Take the following affirmative actions to remedy theunfair labor practices and to effectuate the policies of theAct:(a)Offer immediate and full employment to Richard J.Dunlap as a full-time collector on the day shift, discharg-ing if necessary any employee in that classification hiredon or after November27, 1974,or if such job no longerexists,to a substantially equivalent position, accordingDunlap all seniority and other rights and privileges hewould have enjoyed in the absence of the Respondent'sdiscrimination against him,and make Dunlap whole forany loss of earnings in the manner prescribed in the "Rem-edy" portion of this decision.(b) Preserve and, upon request,make available to theBoard or its agents, for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records neces-sary to analyze and compute the amounts of backpay dueunder the terms of this Order.(c)Post at its place of business at Youngstown, Ohio,copies of the attached notice marked"Appendix." 4Copiesof the notice on forms to be providedby theRegionalDirector for Region 8, after being duly signed by theRespondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintained by3 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes4In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board" 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate or threaten our employeesconcerning their union activities or contacts.WE WILL NOT discharge, reduce the hours of employ-ment, or refuse to hire employees for available posi-tions because of their union activities, sympathies, orinterests.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act.WE WILL offer immediate and full employment toRichard J. Dunlap as a full-time collector on the dayshift,discharging if necessary, any employee in thatclassification hired on or after November 27, 1974, orif such job no longer exists, to a substantially equiva-lent position, according him all seniority and otherrights and privileges he would have enjoyed except forour, discrimination, and WE WILL make Richard J. Dun-lap whole for any loss of earnings he may have suf-fered by reason of his discharge, reduction in hours,and the failure to employ him as a full-time collector.YOUNGSTOWN HOSPITAL ASSOCIATION SOUTH UNIT